
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 188
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the United States courthouse
		  under construction at 98 West First Street, Yuma, Arizona, as the John
		  M. Roll United States Courthouse.
	
	
		1.John M. Roll United States
			 Courthouse
			(a)DesignationThe United States courthouse under
			 construction, as of the date of enactment of this Act, at 98 West First Street,
			 Yuma, Arizona, shall be known and designated as the John M. Roll United
			 States Courthouse.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in subsection (a) shall be deemed to be a reference to
			 the John M. Roll United States Courthouse.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
